            Case 1:19-cr-00677-LTS Document 95 Filed 02/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :              19-CR-677 (LTS)
                                                                       :
ARMANDO BARBIER,                                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The sentencing hearing in this matter is hereby scheduled to occur as a video

conference using the Skype for Business platform on March 4, 2021, at 2:00 p.m.

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Only one counsel per party may participate. Co-counsel, members of

the press, and the public may access the audio feed of the hearing by calling 888-363-4734;

followed by the access code 1527005#; followed by the security code 2563#.

                 In advance of the hearing, Chambers will email the parties with further

information on how to access the video call. Those participating by video will be provided a link

to be pasted into their browser. The link should be used only at the time of the hearing. To

optimize use of the video conference technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.

             2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                may cause delays or dropped feeds.)




BARBIER - SENT SCHED ORD                                  VERSION FEBRUARY 23, 2021                     1
          Case 1:19-cr-00677-LTS Document 95 Filed 02/23/21 Page 2 of 5




           3. Minimize the number of others using the same WiFi router during the hearing.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the hearing — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021).

               If Skype for Business does not work well enough and the Court decides to

transition to its teleconference line, counsel should call 888-363-4734 and use access code

1527005# and password 2563#. (Members of the press and public may call the same number,

but will not be permitted to speak during the hearing.) In that event, and in accordance with the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, counsel should adhere

to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant



BARBIER - SENT SCHED ORD                          VERSION FEBRUARY 23, 2021                         2
          Case 1:19-cr-00677-LTS Document 95 Filed 02/23/21 Page 3 of 5




consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.


Dated: February 23, 2021                                     __/s/ Laura Taylor Swain____
       New York New York                                     LAURA TAYLOR SWAIN
                                                             United States District Judge




BARBIER - SENT SCHED ORD                          VERSION FEBRUARY 23, 2021                       3
             Case 1:19-cr-00677-LTS Document 95 Filed 02/23/21 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
ARMANDO BARBIER,
                                       Defendant.                              19-CR-677 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                                ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the


BARBIER - SENT SCHED ORD                                       VERSION FEBRUARY 23, 2021                   4
          Case 1:19-cr-00677-LTS Document 95 Filed 02/23/21 Page 5 of 5




        federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                   ____________________________
               Print Name                           Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                  _____________________________
               Print Name                           Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




BARBIER - SENT SCHED ORD                         VERSION FEBRUARY 23, 2021                      5
